Citation Nr: 1635703	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disorder to include sinusitis and rhinitis. 

2.  Entitlement to an effective date earlier than March 21, 2014 for the award of 100 percent rating for post traumatic stress disorder (PTSD) and depressive disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.  He also served with the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and February 2015 rating decisions by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Veteran appeared before the undersigned at a Board videoconference hearing in May 2016.  A transcript of that hearing is of record.

At the May 2016 Board videoconference hearing, the Board took jurisdiction over the issue of entitlement to an earlier effective date for the award of a 100 percent rating for PTSD and depressive disorder.  The Board finds that the Veteran's testimony during the May 2016 Board hearing and a June 2016 statement by the Veteran serve as a substantive appeal in lieu of a specific Form 9. 

In June 2016, the Veteran submitted additional evidence in support of the claims without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration for this evidence.  38 U.S.C. § 7105(e) provides that the Board will initially review any evidence that an appellant or his representative submits with or after the filing of a Substantive Appeal received on or after February 2, 2013.  In this case, the substantive appeals were received after February 2, 2013.   

Also, subsequent to the most recent supplemental statement of the case issued in May 2015, the AOJ associated VA treatment records with the file.  However, the newly received evidence is either duplicative of evidence already of record or the evidence is not relevant to the issue of service connection for a sinus disorder.  Thus, a waiver of initial AOJ consideration is not needed and the Veteran is not prejudiced by the Board's consideration of his appeal without remanding it for AOJ consideration.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate a current diagnosis of a sinus disorder, sinusitis, or rhinitis.  

2.  VA received the Veteran's initial claim for service connection for PTSD on September 9, 2010. 
 
3.  It was factually ascertainable that the Veteran's PTSD met the criteria for a 100 percent rating on September 9, 2010 on the date of receipt of the claim.  


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for sinus disorder to include sinusitis or rhinitis have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an effective date of September 9, 2010, but no earlier, for the award of a 100 percent rating for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claim.  The RO provided a notice letter to the Veteran in November 2008, prior to the initial adjudication of the claim, and in August 2010 and September 2011.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims and that the duty to assist requirements have been satisfied.  Service treatment records are associated with the file.  VA treatment records including mental health treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In June 2011, September 2011, and July 2016, the Veteran informed VA that he had no additional information or evidence to submit in support of his claims.  

A VA medical opinion and examination were not provided for the issue of service connection for a sinus disorder.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own general assertion, that he has a sinus disorder.  As such, VA's duty to provide an examination with an opinion is not triggered.  See Waters, 601 F.3d 1274.  

In a June 2015 statement, the Veteran's representative argued that a study from the National Institute of Public Health, Division of Epidemiology, found that both ear infections and tonsillitis were predisposing factors for sinusitis.  The representative noted that the Veteran's service treatment records show that the Veteran was seen multiple times for tonsillitis and other ear, nose and throat conditions.  The Board finds that this study does not trigger a duty to provide an examination in this case since there is no competent evidence of current sinusitis.  

The Veteran underwent VA examinations in 2012 and 2014 to obtain medical evidence as to the nature and severity of his service-connected PTSD.  These VA examinations are adequate for rating and adjudication purposes, as they were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions as to the degree that the Veteran's PTSD affects his occupational and social impairment were provided.  Thus, the Veteran has been afforded an adequate examination.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board finds that the duties to notify and assist the Veteran have been met and that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of this claims.

2.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training. 

The Court has held this statute, in effect, means that if a claim relates to period of active duty for training, a disability or disease must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995). 

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2015).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he went to sick call in service more than 10 times for treatment of sinus issues.  Board Hearing Transcript, dated in May 2016, pages 2-3.  The Veteran stated that he sustained an injury to the nose in service when he was hit and his nose was broken.  Board Hearing Transcript, page 3.  He stated that he did not get treatment for the broken nose and after this injury, he had sinus issues and a runny nose.  Board Hearing Transcript, page 4.  He stated that after service, he was in the Reserves and he had allergies and a runny nose.  Board Hearing Transcript, page 5.  He stated that he received treatment for sinusitis and rhinitis at VA.  Id.   

In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998).  I

The Veteran, as a lay person, is competent to report firsthand events such as an injury and to report observable symptoms such as a runny nose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that the Veteran's statements are not credible, and therefore, have no probative value.  These statement are undermined by the contemporaneous medical evidence, specifically the service treatment records and the Veteran's own statements made during the period of active service.  The lay statements made at the Board hearing are contradicted by the objective medical evidence generated at the time of active service.

Service treatment records do not show treatment or diagnosis for a sinus disorder.  The January 1974 enlistment examination report indicates that physical exam of the sinus and nose was normal.  The October 1976 separation exam indicates that the Veteran reported that he had ear, nose, and throat trouble but he denied having sinusitis or hay fever.  Physical exam of the sinuses and nose was normal.  The Veteran separated from active service in February 1977.  

The Board finds that the service treatment records generated during active service are more probative than the Veteran's lay statements made at the Board Hearing in May 2016, over 30 years after service.  See Curry v. Brown, 7 Vet. App. 59, 68   (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Essentially, while the Veteran now asserts that he sustained an injury to the nose and he was treated over 10 times for sinus symptoms in service, the service treatment records do not document this injury or this extensive treatment for a sinus disorder.  

Further, the first time the Veteran alleges that he had a nose injury in active service and extensive treatment for a sinus disorder in active service was at the hearing before the Board in May 2016.  These statements were first made in connection with his claim for compensation benefits.  In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  For these reasons, the Board finds that the Veteran's lay statements as to chronic and continuous symptoms in service and the nose injury in service to have limited credibility and are undermined and outweighed by the lay and medical evidence of record which establishes that the Veteran did not have a sinus disorder in active service and exam of the nose and sinus in active service was normal.  

National Guard treatment records do not show treatment or diagnosis of sinusitis or rhinitis or other sinus disorder.  A December 1980 examination report indicates that the Veteran denied having ear, nose, or throat trouble, sinusitis, or hay fever.  Physical exam of the sinuses and nose was normal.  VA examination reports dated in September 1988 and July 1998 indicate physical exam of the nose and sinus was normal.  A January 2002 over 40 exam indicates that the Veteran again denied having ear, nose or throat trouble or sinusitis or hay fever.  Physical exam of the sinuses and nose was normal.  

The weight of the evidence does not establish a current diagnosis of a sinus disorder such as sinusitis or rhinitis.  The Veteran asserted that the hearing before the Board that he received treatment for a sinus disorder and allergies at VA.  However, VA treatment records dated from 1999 to 2015 do not show treatment or diagnosis of a sinus disorder.  Sinusitis or rhinitis or other sinus disorder are not listed on the active problem list.  See for instance the January 2015 VA active problem list.  There is no medical evidence of a current diagnosis of a sinus disorder to include allergic rhinitis and sinusitis.  

The Board cannot rely on the Veteran's lay assertions that he has a medical diagnosis of sinusitis or rhinitis.  To this end, the Veteran has not provided lay evidence as to current symptoms and he has not described any symptoms in detail.  He has only made general assertions that he has these disorders and at no time during the appeal has the claimed disorder been confirmed or supported by a diagnosis by a medical professional.  Further, as noted above, the Board finds that the Veteran lacks credibility since his assertions are inconsistent with the evidence of record.   

The Board further finds that it cannot rely on the Veteran's lay assertion that he has a medical diagnosis of sinusitis or rhinitis because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the diagnosis and etiology of sinus disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As noted above, the Veteran, as a lay person, is competent to describe an observable symptoms.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to whether he has a current diagnosis of sinusitis or rhinitis falls outside the realm of common knowledge of a lay person.  An opinion as to whether a sinus disorder is sinusitis or rhinitis or another disorder requires medical expertise and is outside the realm of common knowledge of a layperson.  The Veteran has not provided any medical evidence to support his contentions.  It is not shown that the Veteran has expertise to render a medical diagnosis.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  The probative evidence of record demonstrates that the Veteran does not have a current diagnosis of sinusitis or rhinitis and has not at any time during the pendency of these claims (i.e., since the filing of them).  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007). 

For the reasons expressed above, the Board finds that the weight of the evidence does not demonstrate objective evidence of a current diagnosis of a sinus disorder to include sinusitis and rhinitis.  The preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

3.  Earlier Effective Date

Generally, the effective date of an award of service connection is the date of separation from service if the claim is received within one year of separation; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). 

Specifically, with regard to claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015). 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a) , 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

A 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Diagnostic Code 9411, 38 C.F.R. § 4.130 (2015).

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

In this case, VA received the Veteran's claim for service connection for PTSD on September 9, 2010.  A December 2013 rating decision granted service connection for PTSD and assigned a 50 percent rating from September 9, 2010 under Diagnostic Code 9411.  A February 2015 rating decision assigned a 100 percent rating to the PTSD from March 21, 2014.  The 100 percent rating was based upon the findings of the December 2014 VA psychiatric examination.  

The Board notes that the RO found that the December 2013 rating decision which granted service connection for PTSD and assigned a 50 percent disability rating was final since the Veteran did not file a notice of disagreement with this decision after notice in February 2014.  The RO found that the Veteran had filed a claim for an increased rating for PTSD which was received at the RO on March 21, 2014.  This date is the effective date that the RO assigned to the 100 percent rating for the PTSD.  See the February 2015 rating decision.  

However, if new and material evidence is received during an applicable appellate period following an RO decision or prior to an appellate (Board) decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Pursuant to 38 C.F.R. § 3.156(b), VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  New and material evidence under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young, 22 Vet. App. at 468. 

The Board finds that new and material evidence had been received prior to the expiration of the appeal period for the December 2013 rating decision, which would have been February 28, 2015.  Review of the record shows that the December 2014 VA psychiatric examination was associated with the record in December 2014.  The medical evidence is now because it had not been previously submitted to the record.  This evidence is material because it relates to an unestablished fact which is the current severity of the PTSD.  This evidence is relevant to the claim.  Pursuant to 38 C.F.R. § 3.156(b), this evidence is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period which in this case would be the September 9, 2010 claim. 

The Veteran argues that the 100 percent rating should be assigned from August 2010, when he first filed his claim for service connection for PTSD.  Review of the record shows that the actual date of receipt of the service connection claim was September 9, 2010.  This is the correct effective date for the award of service connection for PTSD, which is the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  

Regarding the effective date for the assignment of the 100 percent rating for the PTSD, the correct effective date is the date of receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that the facts establish that the service-connected PTSD met the criteria for a 100 percent rating on September 9, 2010.  As discussed above, the RO assigned the 100 percent rating to the PTSD under Diagnostic Code 9411 based upon the findings of the December 2014 VA psychiatric examination.  The VA examiner, a licensed psychologist, determined that the Veteran had DSM-IV and DSM-5 diagnoses of PTSD and the level or occupational and social impairment due to the PTSD was best summarized as total social and occupational impairment.  The VA examiner opined that the Global Assessment of Functioning (GAF) score due to the PTSD was 50, which is indicative of serious symptoms and serious impairment in social and occupational functioning.  The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).

The December 2014 VA examination report indicates that the Veteran has not worked since 1991 when he worked as a custodian.  The Veteran reported that he stopped working due to physical and psychological issues.  The VA examiner indicated that the Veteran's PTSD symptoms were depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near continuous panic or depression affecting the ability to function independently, appropriately, or effectively, chronic sleep impairment, mild memory loss, flattened affect, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, persistent delusions and hallucinations, and disorientation of time and place.  

The Board finds that there is competent and credible evidence which establishes that the PTSD was at the same level of severity and caused the same level of impairment from September 9, 2010 to March 20, 2014 as shown on VA examination in December 2014.  A November 2011 VA psychology note indicates that the Veteran was seen for a 50 minute initial intake session by a psychologist.  The Veteran self-identified concerns involved depression, intrusive disturbing memories of traumas witnessed while in service, financial difficulties, memory difficulties, anger difficulties, and frustration with health providers.  The VA psychologist noted that the Veteran's depressive symptoms included little interest or pleasure in doing things; feeling down, depressed or hopeless; trouble falling or staying asleep or sleeping too much; feeling tired or having little energy; poor appetite or overeating; feeling bad about self; trouble concentrating; moving or speaking so slowly that other people could have noticed; and thoughts of being better off dead or of hurting self in some manner.  The VA psychologist indicated that the Veteran's scores suggest severe depression.  The VA examiner also noted that the Veteran endorsed significant anxiety and depression; he denied a prior history of suicide attempts.  It was noted that the Veteran was not abusing alcohol or recreational drugs at this time.  He denied psychotic symptoms.  The Veteran also had anger problems, memory problems, and sleep problems.  The Axis I diagnoses were depression not otherwise specified and PTSD, rule out.  The GAF score was 44 which is indicative of serious symptoms and serious impairment in occupational and social functioning.  The Veteran was started on psychotropic medication.  

A June 2012 VA psychology note indicates that the Veteran had a GAF score of 50.  An August 2012 VA psychology note indicates that the Veteran had anxious affect and depressed mood.  He reported seeing floating shadows and he heard his name called.  He reported having suicidal ideation from time to time.  He reported having a poor short-term memory.  He was started on a medication for the depression and PTSD.  

A March 2013 VA psychiatry note indicates that the Veteran was last seen in August 2012.  He rated himself as a 9 for depression on a scale of 0 to 10 (10 being worst).  He reported no suicidal ideation.  It was noted that the Veteran continued to have PTSD symptoms including nightmares, intrusive thoughts, hypervigilance, and being easily startled.  His GAF score was 50. 

An April 2013 VA psychiatry note indicates that the Veteran's medications were increased.  His affect was anxious and his mood was depressed.  The Veteran reported having poor short term memory.  His GAF score was 50.  A June 2013 VA psychiatry note indicates that the Veteran's GAF score was 45.  A July 2013 VA psychology note indicates that the Veteran confirmed that he still has PTSD symptoms including images "every now and then" of his dead friend hanging in the window.  He stated that he uses avoidance a great deal; he stays to himself even in his home and he asks his wife to leave him alone.  He also said that he gets upset easily and feels frustrated and he sometimes cries.  Mental status exam revealed that mood was mildly depressed and affect was consistent with sadness.  Some anxiety and anger were expressed.  No lability was noted.  Thoughts processes were coherent, logical, and goal directed.  Current hallucinations and delusions were denied.  The Veteran denied current homicidal or suicidal ideations.  Judgments and insights were fair to good.  His GAF score was 55.  See also the August 2013 VA psychology note. 

A September 2013 VA psychiatry note indicates that the Veteran was partially responding to treatment.  His GAF score was 55.  

A November 2014 VA emergency room psychiatric evaluation report indicates that the Veteran was transferred to the unit for making statement: "Mightiest well just end it all".  The Veteran reported that he has been feeling frustrated with a current claim that is being processed through the VA system and he stated that he was being seen earlier today for low back pain and tooth pain, and due to an inability to get relief, he voiced his frustration.  He denied acute suicidal ideations or plan or intent.  He reported having episodes of depression during which he tends to isolate himself and he had occasional insomnia.  He denied homicidal ideations and hallucinations.     

The VA psychology notes and psychiatry notes for the time period of September 2010 to March 2014 show that the service-connected PTSD was the same level of severity as during the December 2014 VA examination.  The VA treatment records show that the GAF scores ranged from 44 to 50 to 55.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  The Board notes that the VA examiner assigned a GAF score of 50 to the PTSD at the December 2014 VA examination.  The VA mental health treatment records show that during the time period in question, the Veteran had severe depression, depressed mood, anxiety, some suicidal ideation, social isolation, and sleep impairment.  He reported having auditory and visual hallucinations at times.  

The Board notes that the Veteran was afforded a VA psychiatric examination in December 2012.  The GAF score was 60.  The PTSD and depressive disorder symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of mood and motivation.  The VA examiner, a clinical psychologist, assessed the service-connected PTSD as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The findings of the December 2012 VA examination supports a 50 percent rating under Diagnostic Code 9411.  However, as discussed in detail above, there is competent and credible evidence from the time period in question which supports the assignment of a 100 percent rating for the PTSD under Diagnostic Code 9411 from September 9, 2010.  Considering the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, from September 9, 2010, the PTSD likely resulted in total occupational and social impairment.  Thus, an effective date of September 9, 2010 for the award of a 100 percent rating for PTSD is warranted. 

Entitlement to an effective date earlier than September 9, 2010 is not warranted.  The Veteran has now been assigned an effective date for the assignment of the 100 percent disability rating for the PTSD from September 9, 2010, the date of receipt of the initial claim for service connection.  The record does not show that the Veteran filed an earlier claim for service connection.  He did not file the initial service connection claim for PTSD within one year of service separation.  Thus, entitlement to an effective date prior to September 9, 2010 is simply not warranted under the pertinent law and regulations.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2) (2015). 

In conclusion, the Board has applied the benefit-of-the-doubt doctrine in granting an earlier effective date of September 9, 2010 for the award of a 100 percent rating for PTSD, and the claim is granted to that extent. 


ORDER

Service connection for a sinus disorder to include sinusitis and rhinitis is denied.

An effective date of September 9, 2010 for the award of a 100 percent rating for PTSD is granted, subject to the provisions governing the award of monetary benefits.




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


